Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 8/4/2022.
In the Instant Amendment, Claim(s)1-3, 5, 7, 9, 12, 13, 19 and 20 has/have been amended; Claim(s) 1, 19 and 20 is/are independent claims. Claims 1-20 have been examined and are pending in this application.

Response to Arguments
The objection to the title and the 112(b) rejections are withdrawn because of the amendment and the persuasive argument in the remarks (page 9).

Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive.
The Applicant is arguing in the remarks (pages 9-12) that According to one exemplary embodiment of the present invention, an acquired image is evaluated based on an evaluation value and a rating result of the image is recorded and is added to the image. Specifically, in the present embodiment, an evaluation unit performs rating of the images which have been recorded by a recording unit by prioritizing an evaluation value which has higher reliability over an evaluation value which has lower reliability. The cited reference does not teach or suggest the feature of applicant's invention. Specifically, the Chen reference fails to disclose, teach or suggest the feature of performing rating of the images which have been recorded by the recording unit by prioritizing an evaluation value which has higher reliability over an evaluation value which has lower reliability, as recited in applicant's independent claims 1, 19 and 20. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Chen does teach a recording unit configured to add a rating result of the image to the image and record the rating result (Figs. 4, 5; paras. 0065, 0051; a respective interest value V is determined for each image 420 and stored in the memory 520 associated with each image 420), wherein the evaluation unit performs rating of the images which have been recorded by the recording unit by prioritizing an evaluation value which has higher reliability over an evaluation value which has lower reliability (paras. 0045, 0063-0065; para. 0060 describes a captured mode where a video recording is triggered to record one or more video images 420 in memory 520 and evaluating the valuableness of the images 420 which have been stored/recorded in the memory 520; Moreover, other paragraphs describe a preview mode to obtain preview images 420 at step 304 where the preview images 420 have to be recorded in memory 520 prior to perform the evaluating the valuableness of the images 420 at step 306 and decide to keep the valuable preview images 420 at step 308; the evaluating is performed by excluding TOI detection features with the low confidence levels and/or low interest values; TOI detection features with higher confidence levels and/or interest values are prioritized over low confidence levels and/or low interest values). For the reasons above, the Examiner respectfully submits that Chen does teach the features as claimed in claims 1, 19 and 20.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 20160073036 A1).
Regarding claim 1, Chen teaches An image processing apparatus (Figs. 1, 5) comprising:
at least one processor or circuit configured to function as:
an image acquisition unit configured to acquire an image (Fig. 4; para. 0050; acquire image 420);
an evaluation value acquisition unit configured to acquire an evaluation value of the image (Fig. 4; para. 0050; acquiring interest value Vi and confidence Ci);
a reliability acquisition unit configured to acquire reliability of the evaluation value (Fig. 4; para. 0050; acquiring interest value Vi and confidence Ci);
an evaluation unit configured to evaluate the image based on the evaluation value (Fig. 4; paras. 0050, 0051; evaluating the valuableness of the image 420 based on the interest value Vi and the confidence Ci); and
a recording unit configured to add a rating result of the image to the image and record the rating result (Figs. 4, 5; paras. 0065, 0051; a respective interest value V is determined for each image 420 and stored in the memory 520 associated with each image 420), wherein 
the evaluation unit performs rating of the images which have been recorded by the recording unit by prioritizing an evaluation value which has higher reliability over an evaluation value which has lower reliability (paras. 0045, 0063-0065; para. 0060 describes a captured mode where a video recording is triggered to record one or more video images 420 in memory 520 and evaluating the valuableness of the images 420 which have been stored/recorded in the memory 520; Moreover, other paragraphs describe a preview mode to obtain preview images 420 at step 304 where the preview images 420 have to be recorded in memory 520 prior to perform the evaluating the valuableness of the images 420 stored in the memory at step 306 and decide to keep the valuable preview images 420 at step 308; the evaluating is performed by excluding TOI detection features with the low confidence levels and/or low interest values; TOI detection features with higher confidence levels and/or interest values are prioritized over low confidence levels and/or low interest values).

Regarding claim 2, Chen teaches the image processing apparatus according to claim 1, wherein the at least one processor or circuit is configured to further function as 
a subject detection unit configured to detect a subject from the image, wherein the evaluation unit prioritizes the evaluation value at a subject position detected by the subject detection unit (Fig. 4; para. 0050).

Regarding claim 3, Chen teaches the image processing apparatus according to claim 2, wherein the subject detection unit further detects a likelihood of a subject, and the evaluation unit performs evaluation of an image based on the likelihood (Fig. 4; paras. 0045, 0050; detect a confidence value Ci of a subject; a subject has not been detected can have high or low likelihood; ignore/exclude low confidence value and/or low interest values in evaluating the valuableness of the image; Thus, not evaluating the valuableness of the image reliability of which is determined to be relatively low).

Regarding claim 4, Chen teaches the image processing apparatus according to claim 2, wherein the subject detection unit detects at least a first subject and a second subject, and the evaluation unit performs evaluation of the first subject and evaluation of the second subject individually (Fig. 4; para. 0050; detect different subjects and their evaluation values).

Regarding claim 5, Chen teaches the image processing apparatus according to claim 3, wherein the at least one processor or circuit is configured to further function as 
a setting unit configured to set a subject to be prioritized based on the subject position or the likelihood (Fig. 4; paras. 0045, 0050; subjects with low confidence levels are excluded/ignored; Thus; subjects with higher confidence levels are prioritized based on confidence levels).

Regarding claim 7, Chen teaches the image processing apparatus according to claim 2, wherein the at least one processor or circuit is configured to further function as 
a setting unit configured to set a subject to be prioritized based on appearance frequency of a subject, action detection of a subject, or state detection of a subject (Fig. 4; paras. 0045, 0045, 0050, 0051; subject “son-smile” and “my-dog-happy” with confidence levels medium or high are prioritized over low).

Regarding claim 8, Chen teaches the image processing apparatus according to claim 5, wherein the evaluation value acquisition unit acquires, as a new evaluation value, a difference between an evaluation value of a prioritized subject and an evaluation value of other subject, and the evaluation unit composes the evaluation value of the prioritized subject and the evaluation value of the other subject to evaluate an image (Fig. 4; para. 0051).

Regarding claim 9, Chen teaches the image processing apparatus according to claim 2, wherein, in a case where the subject detection unit has detected a plurality of subjects, the evaluation unit evaluates an image based on a number of subjects (Fig. 4; paras. 0045, 0050, 0051).

Regarding claim 11, Chen teaches the image processing apparatus according to claim 1, further comprising a display device configured to display an image, wherein an image searched for based on the evaluation value is displayed on the display device (paras. 0058, 0065).

Regarding claim 12, Chen teaches the image processing apparatus according to claim 11, wherein an image rendered based on the evaluation value or an evaluation value map representing spatial distribution of the evaluation value is displayed on the display device (paras. 0058, 0065).

Regarding claim 13, Chen teaches the image processing apparatus according to claim 2, wherein an image having a rating result based on the evaluation value which has lower reliability is not recorded in the recording unit (paras. 0063-0066).

Regarding claim 14, Chen teaches the image processing apparatus according to claim 2, wherein the image acquisition unit acquires an electronic view finder image and an image for recording, and the subject detection unit detects a subject from the electronic view finder image (Fig. 4; paras. 0050, 0051, 0061).

Regarding claim 15, Chen teaches the image processing apparatus according to claim 2, wherein the image acquisition unit acquires an electronic view finder image and an image for recording, and the subject detection unit detects a subject from the image for recording (Fig. 4; paras. 0050, 0051, 0061).

Regarding claim 18, Chen teaches the image processing apparatus according to claim 1, further comprising a manual setting device by which a user manually sets a rating result (paras. 0070, 0071).

Regarding claim 19, claim 19 reciting features corresponding to claim 1 is also rejected for the same reasons above.

Regarding claim 20, claim 20 reciting features corresponding to claim 1 is also rejected for the same reasons above. In addition, Chen teaches A non-transitory computer-readable storage medium storing a program for causing a computer to function as respective units of an image processing apparatus (Fig. 5; para. 0059), the image processing apparatus comprising: (features as taught in claim 1).

At least Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnaswamy (US 20140153827 A1).
Regarding claim 1, Krishnaswamy teaches An image processing apparatus (Figs. 1-4) comprising:
at least one processor or circuit configured to function as:
an image acquisition unit configured to acquire an image (Fig. 1; paras. 0017, 0037; acquiring images 104, 106, 108);
an evaluation value acquisition unit configured to acquire an evaluation value of the image (para. 0030; f1, f2, or f3);
a reliability acquisition unit configured to acquire reliability of the evaluation value (para. 0030; a1, a2, or a3);
an evaluation unit configured to evaluate the image based on the evaluation value (paras. 0017, 0019-0022; evaluate each image based on f1, f2, f3 to determine an overall image exposure score as a rating result and store the score in a data storage associated with a corresponding image stored in the storage); and
a recording unit configured to add a rating result of the image to the image and record the rating result (paras. 0017, 0019-0022; evaluate each image based on f1, f2, f3 to determine an overall image exposure score as a rating result and store the score in a data storage associated with a corresponding image stored in the storage), wherein 
the evaluation unit performs rating of the images which have been recorded by the recording unit by prioritizing an evaluation value which has higher reliability over an evaluation value which has lower reliability (para. 0030; prioritizing face with larger area as higher reliability over face with smaller area as lower reliability).

Regarding claim 19, claim 19 reciting features corresponding to claim 1 is also rejected for the same reasons above.

Regarding claim 20, claim 20 reciting features corresponding to claim 1 is also rejected for the same reasons above. In addition, Chen teaches A non-transitory computer-readable storage medium storing a program for causing a computer to function as respective units of an image processing apparatus (Fig. 4; para. 0038), the image processing apparatus comprising: (features as taught in claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20160073036 A1) in view of Rav-Acha et al (US 20150015735 A1).
Regarding claim 6, Chen teaches everything as claimed in claim 5, but fails to teach
wherein the setting unit prioritizes a subject located near an auto-focus frame or a position indicated by a user.
However, in the same field of endeavor Rav-Acha teaches
wherein the setting unit prioritizes a subject located near an auto-focus frame or a position indicated by a user (Figs. 3-6; paras. 0081, 0098-0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rav-Acha in Chen to have wherein the setting unit prioritizes a subject located near an auto-focus frame or a position indicated by a user for prioritizing a subject near an auto-focus frame center or selected by the user so that an image of an important subject can be obtained yielding a predicted result.

Regarding claim 10, Chen teaches everything as claimed in claim 2, but fails to teach
wherein the evaluation unit determines the reliability based on position deviation between a target subject of auto-focus and a detected subject.
However, in the same field of endeavor Rav-Acha teaches
wherein the evaluation unit determines the reliability based on position deviation between a target subject of auto-focus and a detected subject (Figs. 3-6; paras. 0081, 0098-0106; determining a distance/reliability between a target subject of auto-focus in the center region and a detected subject).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rav-Acha in Chen to have wherein the evaluation unit determines the reliability based on position deviation between a target subject of auto-focus and a detected subject for prioritizing a subject near an auto-focus frame center or selected by the user so that an image of an important subject can be obtained yielding a predicted result.

Regarding claim 16, Chen teaches everything as claimed in claim 1, but fails to teach
wherein the evaluation value includes any of image focus information, exposure information, contrast information, and shake information.
However, in the same field of endeavor Rav-Acha teaches
wherein the evaluation value includes any of image focus information, exposure information, contrast information, and shake information (paras. 0069-0071, 0098, 0101, 0109-0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rav-Acha in Chen to have wherein the evaluation value includes any of image focus information, exposure information, contrast information, and shake information for taking other evaluation values into consideration to improve quality of obtained images yielding a predicted result.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20160073036 A1) in view of Kusaka (JP2008015754A).
Regarding claim 16, Chen teaches everything as claimed in claim 1, but fails to teach
wherein the evaluation value includes any of image focus information, exposure information, contrast information, and shake information.
However, in the same field of endeavor Kusaka teaches
wherein the evaluation value includes any of image focus information, exposure information, contrast information, and shake information (paras. 0032, 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rav-Acha in Chen to have wherein the evaluation value includes any of image focus information, exposure information, contrast information, and shake information for taking other evaluation values into consideration to improve quality of obtained images yielding a predicted result.

Regarding claim 17, the combination of Chen and Kusaka teaches everything as claimed in claim 16. In addition, Kusaka teaches wherein the focus information includes information based on a shift amount representing parallax or information based on a defocus amount (paras. 0032, 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kusaka in the combination of Chen and Kusaka to have wherein the focus information includes information based on a shift amount representing parallax or information based on a defocus amount for taking more reliable evaluation values into consideration to improve quality of obtained images yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696